

Master Supply Agreement
Global Purchase Terms
 

 
Date
13th October 2010
Parties
 
1.
Aristocrat Technologies Australia Pty Limited (ABN 22 001 660 715)
of Building A, Pinnacle Office Park, 85 Epping Road, North Ryde New South Wales
2113
(Aristocrat)
2.      
Wells Gardner Electronics Corporation 9500 W 55th Street, Suite A  of McCook, IL
60525 (Supplier)
Recitals
 
A.
The Aristocrat Group carries on the business of designing, developing,
manufacturing, marketing, selling and distributing computerised, video and
electronic gaming machines, gaming systems, other devices and/or networks
delivering gaming services and associated equipment and services to casinos and
other gaming venues throughout the world.
B.
 
 
 
 
 
 
The Aristocrat Group wishes to use the Products of the Supplier in the
manufacture of other products by the Aristocrat Group.  In the process of
manufacture, the Aristocrat Group requires constant ongoing access to the
Supplier’s Products.  In order to provide the Aristocrat Group with that access,
the Supplier has agreed to allow the Aristocrat Group to purchase its Products
on the terms of this Agreement.  The basis of the supply of Products is on a
purchase order basis, pursuant to the terms of the Contract Note.

 
EXECUTED as an agreement
SIGNED by a duly authorised representative for Aristocrat Technologies Australia
Pty Ltd:
 
/s/ Jack McMahon
______________________________
Signature of authorised officer
Jack McMahon  27/10/10
______________________________
Name of authorised officer
SIGNED by a duly authorised representative for Supplier:
 
/s/ James F. Brace
______________________________
Signature of authorised officer
James F. Brace, Executive VP/CFO
______________________________
Name of authorised officer


 
-1-

--------------------------------------------------------------------------------

 

Terms and Conditions
 
 
 
1.  
Definitions and interpretation

 
1.1  
Definitions

 
In this Agreement, unless the context requires otherwise:
 
Agreement means this agreement and (unless the context requires otherwise) each
Contract Note, as may be amended from time to time in writing by the Parties (in
the case of this agreement) and the relevant Purchaser and the Supplier (in the
case of a Contract Note);
 
Aristocrat Group means Aristocrat and its Related Bodies Corporate, now and in
the future;
 
Attachment means an attachment to this Agreement;
 
Best Procurement Practice means the procurement practice of the Supplier which
results in the lowest purchase commitments being made by the Supplier in terms
of monetary value, at all times during the term of this Agreement, while
ensuring that such commitments are consistent with 1) the Supplier fulfilling
all of its obligations under the Agreement (including, without limitation, all
POs and PPOs) and 2) all End of Life Notices;
 
BOM means a bill of materials;
 
CMP means a contract manufactured Product which is identified as a CMP in the
Contract Note;
 
CMP Reporting Requirements means the reporting requirements relating to CMPs
notified to the Supplier by the Purchaser from time to time;
 
Commencement Date means the commencement date of a Contract Note as specified in
Item 1
 
Contract Exchange Rate means the rate set out in Item 4 as varied in accordance
with clause 4.4;
 
Contract Note means a written note, substantially in the form as attached as
Attachment A, issued by a Purchaser in respect of the supply of the Products by
the Supplier;
 
Cumulative Lead Time means the total length of time between the issue of a
Purchase Order by the Purchaser, and the receipt of the relevant ordered Product
by the Purchaser at the Delivery Point on Delivery Date specified in the
Contract Note. Cumulative Lead Time consists of Procurement Time, manufacturing
time and Delivery Time, as illustrated in the diagram in Item 6. The Cumulative
Lead Time for each Product is set out in item 6;
 
Decision Analysis means the process by which Aristocrat selects a person to be
the supplier of product to Aristocrat;
 
Delivery Date means the date specified in the Purchase Order when the delivery
of the relevant Product is required to be made by the Supplier to the Delivery
Point;
 
Delivery Point means the land and property to which the Product is to be
delivered by the Supplier and which is specified as the delivery point in the
table in item 5, or such other land and property that is agreed to between the
relevant Purchaser and Supplier in writing from time to time;
 
Delivery Time means the transportation time taken by the Supplier to deliver the
Products to all designated Delivery Point(s), as illustrated in the diagram in
Item 6. The Delivery Time for each Product is set out in Item 6;
 
DRP means distribution requirements planning, which is a planning tool used by
Aristocrat to plan the purchase and shipment of some Products, as specified in
Item 5;
 
End of Life Notices means any notice issued by Aristocrat to the Supplier
pursuant to clause 15.2(a);
 
Equipment means the tools and equipment provided to the Supplier by a member of
the Aristocrat Group for the purposes of this Agreement and/or a Contract Note
and includes equipment set out in Item 8 of the Note Details;
 
 
-2-

--------------------------------------------------------------------------------

 
 
Gaming Authority has the meaning given to it in clause 22.1;
 
GST in the case of Australia means A New Tax System (Goods and Services Tax) Act
1999, A New Tax System (Goods and Services Transition) Act 1999, A New Tax
System (Pay As You Go) Act 1999 as amended from time to time, and other
associated legislation and regulations regarding the application and
administration of a goods and services tax within the Commonwealth of Australia,
and in the case of other countries means Goods and Services Tax as provided for
under the relevant laws of that jurisdiction;
 
Insolvency Event means in respect of a Party (other than for the purpose of
solvent amalgamation or reconstruction):
 
(a)  
a receiver, receiver and manager, liquidator, provisional liquidator, trustee,
administrator, controller, inspector appointed under any companies or securities
legislation, or another similar official, is appointed in respect of that Party
or any of its property, or any security is enforced over any substantial part of
its assets;

 
(b)  
the Party ceases to carry on all or substantially all of its business, is unable
to pay its debts when due, or is deemed unable to pay its debts under any law,
or makes an assignment for the benefit of, or enters into or makes any
arrangement or compromise with, that Party’s creditors or threatens to do so, or
stops payments to its creditors generally;

 
(c)  
the Party is, becomes, or is deemed to be insolvent or bankrupt;

 
(d)  
a distress, attachment or other execution is levied or enforced upon or
commenced against any substantial part of its assets and is not stayed within
fourteen (14) days;

 
(e)  
anything having a similar effect to any of the events specified above happens
under the law of any applicable jurisdiction; or

 
(f)  
in the event that that Party is an individual, anything having a similar effect
to any of the events specified above happens in respect of that individual;

 
Item means an item in the Note Details;
 
KPIs means key performance indicators specified by Aristocrat in Schedule 6 of
the Contract Note, or as notified by Aristocrat to the Supplier from time to
time;
 
Lead Time means the period of time taken by the Supplier to procure and
manufacture (but not deliver) the Product, from the time that a Purchase Order
or PPO is issued by the Purchaser in relation to that Product, as illustrated in
the diagram in Item 6. Lead Time for each Product is set out in Item 6;
 
Lot Size Increment means the quantity increments of the Product, which are
specified by the Supplier in Item 6, which must be matched by the Purchaser (in
any number of multiples) in the quantity specified in a Purchase Order or PPO,
if the Purchaser wishes to order a quantity of Product which is greater than the
Minimum Order Quantity. Lot Size Increment reflects the Supplier's economic or
manufacturing restrains regarding order quantities;
 
Maximum Liability Percentage means the percentage specified by Aristocrat and
set out in Item 5;
 
Minimum Order Quantity (MOQ) means a quantity of Product specified by the
Supplier in Item 5 which represents the minimum quantity of Product that can be
ordered by the Purchaser in a single Purchase Order or PPO for that Product;
 
Note Details means Schedule 1 of the relevant Contract Note;
 
Party means a party to this Agreement;
 
Premises means the premises at which the Supplier may use the Equipment in
accordance with clause 13, being the premises set out in Item 9, or as otherwise
agreed from time to time by the relevant Purchaser and the Supplier in writing;
 
 
-3-

--------------------------------------------------------------------------------

 
 
Procurement Time means the length of time that the Supplier takes to procure all
materials specified in a BOM, from the time that the Purchaser issues the
Purchase Order or PPO, as illustrated in the diagram in Item 6. Procurement Time
for each Product is set out in Item 6;
 
Product means the product specified in Item 5, including (without limitation)
any components of the Product, Specified Component and CMP, and will include
(where relevant) any services to be performed by or on behalf of the Supplier in
providing that product, or otherwise in relation to the fulfilment of the
Supplier’s obligations under this Agreement;
 
Product Price means the price for the Product specified in Item 5, as varied in
accordance with this Agreement;
 
Provisional Purchase Order (or PPO) means the order issued by the Purchaser
which authorises the Supplier to commence procurement of specified stock and
materials to the level specified in the PPO, but without authorising any
assembly or delivery. PPO will usually be followed by a PO to designate specific
delivery and payment requirements;
 
Purchase Order (or PO) means a purchase order issued by the Purchaser which
requests the delivery of certain materials and their quantities to the Delivery
Point on Delivery Date, pursuant to the terms of that purchase order;
 
Purchaser means Aristocrat and/or such other member(s) of the Aristocrat Group
as enter into a Contract Note with Supplier;
 
Quarter means a calendar quarter commencing on the first day of January, April,
July and October;
 
Related Body Corporate has the same meaning appearing in the Corporations Act
2001 (Cth);
 
Safety Stock means the level of stock specified by Aristocrat and set out in
Item 5;
 
Schedule means a schedule to this Agreement;
 
Specified Component is a component incorporated into a CMP which must be
obtained by the Supplier from a Specified Component Supplier, and is a Specified
Component if and only if it is listed as such in BOM for that Product;
 
Specified Component Supplier (or SCS) means third party vendor specified by
Aristocrat in the BOM as the Supplier of the relevant Specified Component;
 
Specifications mean all the specifications for the Product, as set out in Item
7, including (without limitation) the Testing Requirements;
 
Stocking Policy means the level of stock specified by Aristocrat in Item 6 which
must be maintained by Supplier, in addition to any requirements under any POs,
PPOs or Safety Stock, for the duration of this Agreement;
 
Supplier means party 2 identified as Supplier in the Global Purchase Terms on
page 1 of this Agreement, and which (where applicable) may be Specified
Component Supplier;
 
Supply Time means Lead Time, as reduced by the Stocking Policy, as illustrated
in the diagram in Item 6. Supply Time for each Product is set out in Item 6;
 
Term in respect of this Agreement has the meaning given to it in clause 3.1, and
in respect of a Contract Note, has the meaning given to it in clause 3.2;
 
Testing Requirements means the requirements for testing a Product set out in
Item 7, or as notified to Supplier by Purchaser from time to time;
 
Trade Mark means any trade mark whether registered or unregistered, and any
word, device, logo, depiction or brand representation used by a member of the
Aristocrat Group in relation to any of its products; and
 
VAT means value added tax levied in accordance with applicable legislation,
including (without limitation) the VAT legislation in place in European Union
(EU) countries and the subject of EU VAT directives.
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
1.2  
Interpretation

 
In this Agreement, unless the context requires otherwise:
 
(a)  
the singular includes the plural, and the converse also applies;

 
(b)  
if a word or phrase is defined, its other grammatical forms have a corresponding
meaning;

 
(c)  
a reference to a person includes a corporation, trust, partnership,
unincorporated body or other entity, whether or not it comprises a separate
legal entity;

 
(d)  
a reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it;

 
(e)  
unless otherwise stated a reference to dollars and $ is to Australian currency;

 
(f)  
mentioning anything after includes, including, for example, or similar
expressions, does not limit what else might be included;

 
(g)  
a reference to writing includes (without limitation) any electronic means
including (without limitation) email; and

 
(h)  
a reference to a clause or section is a reference to a clause or section of this
Agreement.

 
 
 
2.  
Supply Agreement

 
 
 
2.1  
The Parties agree that the terms of this Agreement will apply to purchases of
Products by a Purchaser from the Supplier.

 
 
 
3.  
Term And Contract Notes

 
 
 
3.1  
Term of this Agreement

 
This Agreement will take effect from the date signed and will continue in full
force and effect in respect of all Products supplied by or on behalf of the
Supplier to a Purchaser until this Agreement is terminated in accordance with
this Agreement.
 
 
3.2  
Term of each Contract Note

 
 
Each Contract Note will take effect from the relevant Commencement Date and will
continue for the duration specified in Item 2 or until the Contract Note is
otherwise terminated or cancelled in accordance with this Agreement.  At the end
of the duration specified in that Item 2, the Contract Note will continue in
effect and the relevant Purchaser or the Supplier may terminate the relevant
Contract Note by providing three (3) months’ notice in writing to the
other.   If no such period is specified in that Item 2 the relevant Purchaser or
the Supplier may terminate the relevant Contract Note by providing not less than
one (1) month’s notice in writing to the other.

 
 
3.3  
Contract Notes

 
A Purchaser and the Supplier may, from time to time, enter into and execute a
Contract Note detailing terms and conditions (in addition to those set out in
this Agreement) upon which the Purchaser will purchase and the Supplier will
supply the Products.
 
 
3.4  
Conflicts with terms of Contract Notes

 
To the extent that there is any inconsistency or conflict between the terms and
conditions set out in a Contract Note and the terms and conditions set out in
this Agreement, the terms and conditions set out in the Agreement will prevail.
 
 
3.5  
Conflicts with Supplier Documents

 
Any terms and conditions of the Supplier, including (without limitation) those
appearing on invoicing, delivery or other documentation, will be of no force or
effect.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
 
4.  
Price

 
 
 
4.1  
Product Price

 
The Purchaser will pay the applicable Product Price for each Product supplied
pursuant to this Agreement.  The Supplier must not invoice or charge Purchaser
any more than the Product Price for the Product (or for any substantially
similar product, only if previously approved by Purchaser in writing) except as
allowed in clauses 4.2 and 4.3.
 
 
4.2  
Price  and taxes

 
(a)  
The Product Price is inclusive of all extras including freight, cartage,
insurance, packaging, use or supply of pallets and containers unless otherwise
specified, and includes all fees payable in respect of the Products.

 
(b)  
The parties agree that, subject to the exception in respect of VAT and GST in
clause 4.2 below, all prices under this Agreement are inclusive of all taxes,
levies, dues, costs of exports and other charges that may be levied in
connection with the supply by the Supplier.

 
(c)  
As an exception to the above, where the Supplier is located in and makes the
supply from the same country as relevant Purchaser, and VAT or GST is required
under the law of that country to be charged by the Supplier to Purchaser on the
supply, the Supplier may charge such VAT or GST in addition to the price charged
for the relevant supply under this Agreement, and in accordance with applicable
laws and EU directives, including as applies to the issuing of valid tax
invoices.  The parties will supply to each other appropriate information and
documentation, including VAT and GST registration details, in order for the VAT
and GST to be charged, credited or refunded in accordance with applicable
laws.  Unless otherwise agreed, all invoices will be issued by Supplier to
Purchaser and Purchaser will not issue the invoices (sometimes referred to as
‘recipient created tax invoices’) on behalf of the Supplier. In the case of
supplies to Purchaser based in Australia, Purchaser will not assume the
obligation on behalf of the Supplier to collect or remit the Supplier’s GST
liability to the authorities. For the sake of clarity, Aristocrat or Purchaser
shall be responsible for payments of all VAT, GST and import duties imposed on
supplies made to Aristocrat or Purchaser receiving the supplies.

 
(d)  
In connection with VAT or GST charged above, if either party is entitled to be
reimbursed or indemnified by the other party for a cost or expense incurred in
connection with this Agreement, the reimbursement or indemnity payment must not
include any VAT or GST component of the cost or expense for which an input tax
credit may be claimed by the party being reimbursed or indemnified, or by the
representative member of its VAT or GST group.

 
(e)  
The parties agree that Aristocrat and Purchaser will be entitled to deduct from
payments to Supplier any amounts required by applicable laws and regulations, or
by tax or other regulatory authorities, to be deducted from the payments or
otherwise to be paid to the authorities in respect of the supplies made by the
Supplier under this Agreement.

 
(f)  
Supplier will provide to Purchaser complete and timely documentation that may be
required by the relevant authorities in respect of the Supplier or its supply
under this Agreement, including documentation entitling the Supplier to the
benefits of applicable tax treaties.

 
(g)  
Purchaser will provide Supplier with appropriate evidence of the remittance of
the amounts withheld or paid to the authorities.

 
(h)  
The following will also apply in respect of supplies made to Aristocrat
Technologies, Inc (ATI) in the United States of America under this Agreement:

 
(i)  
Pursuant to the terms of this Agreement, ATI will issue POs to the Supplier for
supplies to ATI.  The Supplier shall issue invoices to ATI that will not include
“Sales Tax or Vendor’s Use Tax.”  All supplies to ATI shall be on a “Sale for
Resale” basis and shall be exempt from such tax.  ATI shall provide to the
Supplier, at the Supplier’s request, a “Sale for Resale Certificate”.  Pursuant
to California law, the “Sale for Resale Certificate” may be in any form, such as
a note, letter, or memorandum and will indicate that ATI is purchasing from the
Supplier for resale.

 
(ii)  
ATI will not be responsible for any federal, state, or local taxes based on
income resulting from any transactions with the Supplier under this Agreement.

 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
4.3  
Adjustment for variation in Government Duties

 
 
Where the Supplier can reasonably satisfy the Purchaser that the Supplier’s cost
of supplying the Product has increased by reason of an increase in a Government
tax, fee or other duty imposed on a Product, or the imposition of a new
Government tax, fee or other duty on a Product, the Supplier may increase the
Product Price by written notice to the Purchaser to reflect the increased cost
of supplying the Product.
 
 
4.4  
Contract Exchange Rate

 
(a)  
The Purchaser will pay the Product Price (increased by any amounts payable by
virtue of clause 4.3) to the Supplier in the currency specified Item 5, applying
the relevant Contract Exchange Rate as varied in accordance with clause 4.5 to
the components of the Product Price agreed between the Purchaser and the
Supplier in writing as being subject to exchange rate variation.

 
(b)  
Where multiple Contract Exchange Rates are agreed, the relevant rate is
determined by reference to the nominated currency of the Product in question or
the relative proportions of the Product if there are multiple rates applicable
to a single Product.

 
 
4.5  
Review of Contract Exchange Rate and Product Price

 
 
REDACTED
 
 
4.6  
Other Currency Adjustments

 
 
Notwithstanding clause 4.5, the relevant Purchaser and the Supplier agree that
on the written request of the other, they will negotiate in good faith an
appropriate adjustment to the Contract Exchange Rate in the event of a major
movement in the currency and exchange rate during the term of this Agreement.

 
 
4.7  
Reduction of Product Price

 
(a)  
Subject to clause (b), the Supplier must undertake continual manufacturing,
technical development and product redesign that may yield price reduction in the
Products.  At least 50% of the savings achieved as a result of such developments
must be promptly passed to the relevant Purchaser by the Supplier.

 
(b)  
Clause (a) does not apply to any Specified Components. For the avoidance of
doubt, the Supplier is not required to do any act specified in clause (a) for
the purpose of yielding a price reduction is relation to any Specified
Components.

 
(c)  
Where the Supplier’s costs to develop any Product are changed by virtue of the
imposition or removal of any tax, including (without limitation) wholesale sales
tax and goods and services taxes, that change must be promptly passed on to the
relevant Purchaser by the Supplier.  Supplier must not charge the relevant
Purchaser any additional amount under this clause (c) until, and only to the
extent, the Supplier actually incurs additional costs covered by this clause
(c).

 
 
-7-

--------------------------------------------------------------------------------

 
 
 
4.8  
Audit for Price Reductions

 
(a)  
The Supplier must permit the relevant Purchaser or its authorised
representatives, from time to time (but not more often than twice every twelve
(12) months), to conduct an audit of the Supplier’s operations to ensure that
all reasonable price reductions have been passed on to the relevant Purchaser
pursuant to clause 4.7 or that the Supplier’s manufacturing and supply processes
and systems are in accordance with the standards specified in this Agreement, or
both.  The relevant Purchaser will not, in carrying out such an audit, cause any
unreasonable disruption to the operations of the Supplier and will keep any
information which may be disclosed to the relevant Purchaser confidential.

 
(b)  
Where any such audit reveals that a price reduction has not been passed on to
the relevant Purchaser pursuant to clause 4.7, the Supplier must:

 
(i)  
within seven (7) days of notice by the relevant Purchaser, pay to the relevant
Purchaser the value of the price reduction which was not passed on, back-dated
to the time that reduction should have been passed on to the relevant Purchaser;
and

 
(ii)  
reimburse the relevant Purchaser for any costs incurred by or on behalf of the
relevant Purchaser in carrying out the audit.

 
 
 
5.  
Purchases, Payments &  Invoices

 
 
 
5.1  
Purchase of Products

 
(a)  
No Purchaser is obliged to purchase Products from the Supplier, except to the
extent that that Purchaser has provided the Supplier with written PO properly
executed by an authorised representative of the Purchaser.

 
(b)  
Purchaser may issue a written PO or PPO under this Agreement from time to time.
Supplier must comply with all directions set out in a PO and PPO, including
(without limitation) directions as to the manner of carriage or specifying a
carrier which may be included in a PO.

 
(c)  
To the extent that there is any inconsistency or conflict between the terms and
conditions set out in a PO or PPO and the terms and conditions set out in this
Agreement, the following documents will take priority in the following order:

 
(i)  
terms and conditions of this Agreement;

 
(ii)  
terms and conditions of any Contract Note;

 
(iii)  
terms and conditions of any PO; and

 
(iv)  
terms and conditions of any PPO.

 
(d)  
If a Purchaser places a PO, Supplier is bound to deliver the Products set out in
the order in accordance with this Agreement. If a Purchaser places a PPO, the
Supplier is bound to commence procurement of stock and materials to the level
specified in the PPO, without making any assembly or delivery until the
Purchaser places a corresponding Purchase Order, or as otherwise permitted under
clause 15.

 
(e)  
REDACTED

 
 
5.2  
Invoicing

 
(a)  
The obligations of the parties in connection with invoicing and accounting for
any local taxes in the nature of VAT or GST are set out in clause 4.2.

 
(b)  
The relevant Purchaser is not required to pay any invoice to the extent to which
it:

 
(i)  
is materially incorrect;

 
(ii)  
is issued in breach of this Agreement; or

 
(iii)  
does not relate to products delivered pursuant to a properly authorised order
placed in writing by the Purchaser.

 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
5.3  
Payments and Instalments

 
(a)  
Supplier may invoice Purchaser for the Products after delivery by Supplier of
such Products at the Delivery Point on Delivery Date in accordance with this
Agreement, and not before such time. The Purchaser must pay any such invoice
within the time period specified in the Contract Note, subject to Purchaser’s
other rights in relation to payment under this Agreement.

 
(b)  
If the Purchaser and the Supplier agree in writing that the delivery of the
Products will be made by instalments, the Supplier must invoice each instalment
separately.

 
(c)  
Unless the Purchaser and the Supplier agree in writing to the contrary, the
Products may not be delivered by instalments after the Delivery Date. Further,
Supplier will not be entitled to any payment until delivery in full of the
Products, pursuant to the terms of this Agreement.

 
(d)  
The Supplier must ensure that all invoices, packing slips, delivery dockets and
correspondence show the relevant Purchase Order number, part number and
description shown on the Purchase Order.  Where those details are not shown,
Purchaser’s obligations to pay for the relevant Products is extended by the time
it takes for Purchaser to determine the Purchase Order under which the Products
were purchased, and to verify that the delivery was in accordance with that
Purchase Order.

 
(e)  
Purchaser has the right at any time to make changes in quantities ordered, or in
Specifications (pursuant to clause 9.2) or drawings for the Products.  If such
changes cause an increase or decrease in the price, or in the time required for
performance, an equitable adjustment will be made in the reasonable opinion of
Purchaser.  The Supplier may not make any claim for adjustment under this clause
(e) unless agreed by Purchaser.

 
 
 
6.  
Delivery and Packaging

 
 
 
6.1  
Delivery

 
(a)  
The Supplier must deliver each Product under this Agreement to the relevant
Delivery Point, pursuant to the terms of the Purchase Order.  Unless otherwise
agreed, the terms of delivery are Delivery Duty Unpaid.

 
(b)  
The Products must be delivered in the quantities specified in the Purchase Order
and on the Delivery Date.  In this respect, time is of the essence.

 
(c)  
Purchaser can refuse to accept liability for any Products delivered in excess of
the quantity ordered or otherwise not in accordance with the Purchase
Order.  The Supplier must, on request from Purchaser, promptly remove (at
Supplier’s cost) any such excess Products which have been delivered to
Purchaser.

 
(d)  
The Supplier must ensure that each delivery is accompanied by a delivery docket
and that receipt of the delivery is acknowledged in writing by an authorised
representative of Purchaser.  Such an acknowledgment does not mean that
Purchaser accepts the quantity, quality or merchantability of the Products, or
the compliance of the Products with the terms of this Agreement.

 
 
6.2  
Packaging

 
 
The Supplier must ensure that all Products are packed and otherwise prepared for
transportation in such a way as to avoid damage of any description, to comply
with carrier’s requirements and to secure minimum transportation costs and
insurance rates while ensuring sufficient and adequate transport and insurance
pursuant to the terms of this Agreement.

 
 
-9-

--------------------------------------------------------------------------------

 
 
 
7.  CMP

 
7.1  
Testing and Reporting

 
(a)  
Supplier must comply with the instructions of any Specified Component Supplier
which are notified to the Supplier in relation to any Specified Components,
including (without limitation) any installation or fitment instructions.

(b)  
Purchaser may inspect and test a CMP in accordance with clause 11. Where a fault
arises subsequent to the deployment, sale or lease of the CMP (or any article
incorporating the CMP) to any third party by a Purchaser, the Purchaser may
conduct fault diagnosis and identification of the fault. Where the fault is
identified by the Purchaser to be with a Specified Component, the Supplier
acknowledges and agrees that Purchaser may liaise directly with the Specified
Component Supplier to resolve the issue and any fault with that Specified
Component.

(c)  
Supplier must comply with CMP Reporting Requirements.

 
7.2  
Specified Component Agreements

 
(a)  
If the Supplier enters into an agreement with a SCS for the acquisition by the
Supplier from the SCS of a Specified Component (in each case whether that occurs
directly or indirectly, or by way of a Related Body Corporate or either or both
of them) that agreement is a "Specified Component Agreement".

(b)  
Purchaser or Aristocrat may terminate this Agreement by notice in writing to
Supplier if:

(i)  
a party to a Specified Component Agreement other than the Supplier (or its
Related Body Corporate if applicable) is entitled to terminate the Specified
Component Agreement as a result of Supplier's breach (or the breach of a Related
Body Corporate) of the Specified Component Agreement; or

 
(ii)  
a Specified Component Agreement is terminated for any reason.

 
(c)  
Supplier permits Purchaser to seek information from any party to a Specified
Component Agreement on any aspect of the conduct of Supplier under that
agreement and, to the extent that Supplier would otherwise be able to restrict
such disclosure, Supplier hereby permits and authorises such a disclosure to
Purchaser and Aristocrat. Supplier will make its best endeavours, and will do
anything necessary to procure that such a party to the Specified Component
Agreement provides any information requested by Purchaser or Aristocrat under
this clause.

 
 
8.  
Passing of Title And Risk, Returns, Insurance

 
 
 
8.1  
Title and Risk

 
Risk and title in a Product passes to Aristocrat upon delivery by Supplier of
the Product on Delivery Date to the Delivery Point.
 
 
8.2  
Return of Products

 
Where Products are returned by a Purchaser pursuant to this Agreement:
 
(a)  
risk in those Products passes to the Supplier upon Supplier receiving
notification of rejection under clause 11.2; and

 
(b)  
title in those Products passes to the Supplier upon the last to occur of the
relevant Purchaser being reimbursed in full for all amounts paid:

 
(i)  
by the relevant Purchaser to the Supplier in respect of those Products; and

 
(ii)  
by the relevant Purchaser in order to return, or arrange the return, of those
Products to the Supplier.

 
 
8.3  
Aristocrat Retains Title

 
 
Subject to clause 13, anything furnished to the Supplier by a Purchaser pursuant
to this Agreement including, without limitation, samples, drawings, patterns,
tooling, equipment, work in progress and materials, remains the property of that
Purchaser, and is held by the Supplier at the Supplier’s risk.  The Supplier is
a bailee of all such items, is the insurer of them and must return them to the
relevant Purchaser promptly once no longer required, or upon demand by the
relevant Purchaser, or upon expiry or termination of this Agreement.

 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
8.4  
Insurance

 
 
The Supplier will indemnify each Purchaser pursuant to the terms of this
Agreement and will obtain and maintain at the Supplier’s expense a product
liability insurance policy in relation to the supply of Products to a Purchaser
for an amount not less than AUS$10,000,000 in relation to each claim.  The
Supplier shall provide each Purchaser with evidence of such insurance promptly
upon request.

 
 
 
9.  
Product Quality

 
 
 
9.1  
Quality

 
 
In the absence of agreement in writing to the contrary, all Products must comply
and conform in all respects with:

 
(a)  
all relevant Purchaser's requirements set out in the Contract Note;

 
(b)  
all certification requirements relating to the Product under Australian or
international law (and including, without limitation, UL certification)
identified in the relevant Contract Note;

 
(c)  
all Australian Standards which are identified in the relevant Contract Note;

 
(d)  
all EU Directives identified in the relevant Contract Note and in this
Agreement;

 
(e)  
samples submitted by the Supplier and approved by the relevant Purchaser;

 
(f)  
all standards set out under clause 1 of Schedule 4 of the relevant Contract
Note; and

 
(g)  
the Specifications.

 
Further, the Supplier agrees to comply with the Testing Requirements, and the
quality processes set out under section 2 of Schedule 4 of the relevant Contract
Note.
 
 
9.2  
Specifications

 
(a)  
The Supplier must not vary the Specifications for any Product without the
relevant Purchaser’s prior written consent.  The Supplier acknowledges that all
changes in Specifications for the Products may have to be submitted to and
approved by a government or regulatory agency.  The Supplier must notify the
relevant Purchaser of any proposed changes to the Specifications for any
Products the subject of this Agreement in writing at least three (3) months
prior to the proposed change.

 
(b)  
REDACTED

 
 
9.3  
Quality Control Procedures

 
 
The Supplier must maintain effective quality control procedures to ensure early
warning, corrective action, notification and follow up, including if necessary
obtaining relevant material from alternative sources.

 
 
9.4  
Non-complying Products

 
 
In the event any Product does not meet the requirements set out in clause 9.1:

 
(a)  
the relevant Purchaser may, at its option:

 
(i)  
reject that Product in accordance with clause 11.2 and at the Supplier’s cost,
require the Supplier to collect that Product from the Delivery Point, or some
other location notified by the relevant Purchaser to the Supplier, and the
Supplier must collect that Product within seven (7) days of a request by the
relevant Purchaser; or

 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
(ii)  
if urgently required by the Purchaser, the Products will be reworked by the
Purchaser at the Purchaser’s discretion and at the Supplier’s cost;

 
(b)  
the Supplier must promptly, upon demand by the relevant Purchaser, reimburse the
relevant Purchaser for any amount paid by the relevant Purchaser and for the
costs and expenses incurred in arranging the return of the Products, and the
relevant Purchaser may sell part or all of any such Products to finance the
return of any such Products;

 
(c)  
the Supplier must indemnify the relevant Purchaser against any cost, loss or
damage suffered as a result of the non-compliance of that Product, including
without limitation damages for loss of business and the cost of procuring
replacement Products from a third party which comply with the requirements set
out in clause 9.1;

 
(d)  
the Supplier must bear all costs involved in, or arising, in relation to
modifying and reworking the Product to comply with the requirements set out in
clause 9.1 and all costs arising in replacing or modifying non-compliant stock
of the Product; and

 
(e)  
any rejected Product marked or identified by a Trade Mark will not be sold or
otherwise disposed by the Supplier while so marked or identified.

 
 
 
10.  
Modifications to Products

 
 
Subject to clause 9.2(a), where a Product is updated, modified or produced in a
new version during the term of the relevant Contract Note, the Supplier must
provide Aristocrat with all information and documentation (unless Aristocrat
informs the Supplier in writing that such information and documentation is not
required), including technical data, concepts, drawings, photographs,
specifications, standards, manuals, designs, reports, formulae, software,
databases and software documentation relating to the Product, necessary or
desirable for the purpose of manufacturing, supporting and maintaining or
instructing others to manufacture, support and maintain the Products without any
need for ongoing support, assistance or advice from the Supplier.
 
 
11.  
Inspection

 
 
 
11.1  
Product Inspection

 
 
Notwithstanding acceptance of delivery or payment by the relevant Purchaser of
the whole or any part of the Product Price, Products may be subject to
inspection and testing by the relevant Purchaser at any time, including (without
limitation) after deployment, sale or lease of the Product (or any article
incorporating the Product) to any third party by the relevant Purchaser.  No
such inspection or payment will constitute an acceptance or approval of the
Product or their compliance with the terms of this Agreement, or affect
Aristocrat’s rights to reject any Product at any time thereafter for any failure
to comply with the requirements set out in clause 9.1.

 
 
11.2  
Rejection of Defective Products

 
(a)  
Without prejudice to any other right or remedy it may have, whether under this
Agreement, under statute or otherwise, where the relevant Purchaser, in its
absolute discretion, considers that any Product is unsatisfactory, defective, of
inferior quality or workmanship or does not comply with clause 9.1 (including,
without limitation, the Specifications), the relevant Purchaser may, without
prejudice to any other right or remedy available to the relevant Purchaser,
reject those Products by notice in writing to the Supplier. The Purchaser will
provide written reasons in support of such rejection, if requested by Supplier.

 
(b)  
The relevant Purchaser may at its discretion perform inspections following the
sampling plan detailed in clause 3 of Schedule 4 of the relevant Contract
Note.  This plan has been derived from Australian Standard AS1199 and the batch
size is normal inspection level II, double sampling plan for normal inspection
at 0.4% Acceptance Quality Level (AQL).  The plan will be used in a practical
manner.  Any batch failing this inspection will be quarantined, and dealt with
in accordance with clause 9.4.

 
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
11.3  
Inspection of Manufacturing Facilities

 
 
The relevant Purchaser may inspect, and where practicable test, the Products in
the course of their production or installation and may for this purpose enter
upon the premises of the Supplier from time to time.  The Supplier cannot revoke
the relevant Purchaser’s rights of entry under this clause during the term of
this Agreement.  Any such inspection does not relieve the Supplier of any of its
obligations under this Agreement.  Purchaser must provide reasonable notice in
writing to Supplier of any inspection under this Agreement, and must comply with
Supplier’s reasonable security requirements while on the Supplier’s
premises.  Each party must bear its own costs associated with such an
inspection.  Purchaser must not cause unreasonable disruption in the course of
carrying out such an inspection.

 
 
 
12.  
Supplier’s Obligations

 
 
 
12.1  
Training

 
The Supplier must provide training and support (including on site support) to
the relevant Purchaser at the times, to the service levels and on the terms and
conditions set out in Schedule 4 of the relevant Contract Note. The Supplier
must also provide staff to be trained by Aristocrat in DRP elements, as required
by Aristocrat, as shown in Schedule 3 of the Contract Note. Supplier must ensure
that any further training of Supplier’s new or remaining staff (as necessary in
order to comply with Supplier’s obligations under this Agreement) is provided by
Supplier’s already trained staff under this clause 12.1, and at the Supplier’s
cost.
 
 
12.2  
Incidental Services

 
If services are to be performed by or on behalf of the Supplier in connection
with the supply of the Product under this Agreement, the Supplier will, and will
ensure that its employees, agents and sub-contractors (if any), perform such
services in a professional, proper and workmanlike manner, and exercise that
degree of care, skill, diligence and foresight which would reasonably and
ordinarily be expected from a skilled and experienced operator engaged in the
same type of undertaking under the same or similar circumstances.  The Supplier
will ensure that its employees, agents and sub-contractors (if any) are
appropriately skilled and qualified for the performance of the relevant services
and hold any relevant certifications required in respect of the performance of
such services.
 
 
12.3  
Compliance

 
(a)  
The Supplier agrees that it will comply with all laws, rules, regulations and
expressed public policies of each jurisdiction in which it conducts its
business.  The Supplier further agrees that it will not take any action in
connection with its obligations under this Agreement that would be illegal under
or in violation of those applicable laws, rules, regulations and public policies
and agrees to indemnify and hold each member of the Aristocrat Group harmless
from all liabilities as may be suffered by a member of the Aristocrat Group as a
consequence of the Supplier’s failure to comply with this clause 12.3.

 
(b)  
In the performance of this Agreement, the Supplier must strictly comply with
both the letter and the spirit of all applicable laws, ordinances, orders, rules
and regulations, whether international, national, state or local, and upon
request by a Purchaser, the Supplier must promptly furnish that Purchaser with
such evidence of compliance as the Purchaser may require.

 
(c)  
The Supplier represents that neither this Agreement, the relationship created by
it, nor the performance of it is contrary to the laws, rules, regulations or
public policy of those jurisdictions in which it conducts its business.

 
12.4  
Compliance with Supplier Performance Management Process

 
Supplier must comply with the supplier performance management process as set out
in Schedule 6 of the relevant Contract Note. Additional Supplier performance
measures may be created from time to time by Aristocrat from the DRP system for
the DRP managed materials, and communicated to all Suppliers of DRP managed
materials. Supplier must comply with any such additional Supplier performance
measures communicated by Aristocrat to the Supplier from time to time under this
clause.
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
12.5  
Stocking Policy Obligations

 
(a)  
The Supplier must maintain a level of long lead time stock pursuant to the
Stocking Policy. This stock quantity must not be varied without the prior
written consent of Aristocrat, and must be used by the Supplier to reduce the
Product Lead Time to the Supply Time specified in this Agreement.

 
(b)  
For the avoidance of doubt, clause 15 applies to any discontinuation of a
Product under a Stocking Policy.

 
(c)  
The Supplier must, at each review under clause 14, provide Aristocrat with a
report on stock being held by the Supplier pursuant to the Stocking Policy.

 
12.6  
Safety Stock

 
(a)  
The Supplier must hold Safety Stock at its premises for the duration of the
Agreement, as varied by Aristocrat in writing from time to time, including
(without limitation) following any review process under this Agreement or
following the issue of any End of Life Notice.

 
(b)  
For the avoidance of doubt, clause 15 applies to any discontinuation of a
Product under a Safety Stock requirement under this Agreement.

 
(c)  
Safety Stock must be held and retained by the Supplier under this Agreement in
addition to any other obligations of the Supplier under this Agreement
(including, without limitation, any PO, PPO or Stocking Policy obligation of the
Supplier). The Safety Stock is intended to cover any unexpected stock demand of
Purchaser.

 
 
 
13.  
Equipment

 
 
 
13.1  
Loan of Equipment

 
The relevant Purchaser agrees to loan the Equipment to the Supplier for the sole
and limited purpose of assisting the Supplier to supply the relevant Products.
 
 
13.2  
Delivery

 
The Supplier will be responsible for the importation, delivery, installation,
return and all ancillary costs incurred in relation to the use and loan of the
Equipment.
 
 
13.3  
Responsibility for Equipment

 
From the time of delivery of the Equipment, the Supplier will be responsible for
and must ensure that the Equipment is kept in a secure and protected area.  The
Supplier must take out and maintain an insurance policy that will cover the
replacement value of the Equipment from the time of delivery of the Equipment to
the Supplier, to the time it is returned to the relevant Purchaser.  The
Supplier must provide the relevant Purchaser with a copy of this insurance
policy promptly on request.  The Supplier must ensure that the Equipment is
properly maintained in good condition at all times.  All consumables used in the
operation of the Equipment are to be provided by the Supplier at the Supplier’s
expense.  General wear and tear of the Equipment is at the Purchaser’s expense.
 
 
13.4  
Title in the Equipment

 
(a)  
At all times title to all property in the Equipment remains with the relevant
Purchaser and the Equipment must be clearly labelled by the Supplier “Property
of [insert name of the relevant Purchaser]”.

 
(b)  
The Supplier must not at any time do or cause to be done any act or thing
impairing or tending to impair any right, title or interest of the relevant
Purchaser to any of the Equipment including any intellectual property rights in
the Equipment, and including without limitation:

 
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
(i)  
the alteration, amendment, removal or other modification of or to any notice of
copyright or other proprietary notice incorporated in or fixed to any part of
the Equipment or documentation associated with the Equipment; or

 
(ii)  
mortgaging, time-sharing, renting, leasing or otherwise encumbering, disclosing
or attempting to transfer any of the Equipment, including any intellectual
property rights in the Equipment.

 
 
13.5  
Return of Equipment

 
The Supplier must immediately return and deliver up the Equipment to the
relevant Purchaser in the same good condition as when the Equipment was
originally delivered to the Supplier, upon the delivery of a written demand by
the relevant Purchaser to the Supplier, or upon expiry or termination of this
Agreement.  The Supplier must, if required by the relevant Purchaser, clean the
Equipment to the relevant Purchaser's satisfaction prior to the Supplier
returning the Equipment.  Where Purchaser and Supplier have agreed that the
Supplier’s performance of an obligation under the relevant Contract Note is
dependent on the Purchaser’s provision of part of the Equipment to Supplier,
then that obligation is suspended upon the return, pursuant to this clause 13.5,
of that part of the Equipment until a replacement is provided.
 
 
13.6  
Indemnity from the Supplier, Review of Equipment

 
The Supplier indemnifies and must keep each member of the Aristocrat Group
indemnified against all loss or damages suffered by any member of the Aristocrat
Group arising out of the storage, use, operation or possession of any Equipment
provided under this Agreement.  The Supplier must review all Equipment on
receipt to ensure that the Equipment is fit for its intended purpose.  Supplier
must notify Purchaser in writing of all Equipment which is not fit for its
intended purpose within fourteen (14) days of receiving that Equipment.  Where
the Supplier provides such a notice the parties must meet to resolve the issue.
 
 
13.7  
Repossession

 
The relevant Purchaser may repossess any Equipment if the Supplier breaches any
of the terms of this Agreement.  The Supplier must ensure that the relevant
Purchaser and the relevant Purchaser's authorised representatives are permitted
to enter any location in which the Equipment is, or is presumed to be, stored in
order to repossess the Equipment.
 
 
13.8  
No Liability

 
Subject to any warranties or conditions imposed by law that cannot be excluded,
restricted or modified, the relevant Purchaser and each member of the Aristocrat
Group has no liability for loss or damage which arises directly or indirectly as
a result of the loan of the Equipment to the Supplier under this Agreement,
whether in contract, tort or negligence or otherwise and whether that damage is
direct, indirect, consequential or otherwise.  The Supplier bears all risk of
any such loss or damage.  Where Aristocrat has such liability which cannot be
excluded then, to the extent permitted by law, that liability is limited to the
resupply or cost of resupply of the Equipment.
 
 
13.9  
Loss and Destruction

 
In the event of loss, destruction or damage to the Equipment, the Supplier must
promptly on demand by the relevant Purchaser, and without prejudice to any other
right or remedy of that Purchaser, either repair or pay for the cost incurred by
the relevant Purchaser in replacing or repairing the Equipment.
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
 
14.  
Review Procedures and Improvement Program

 
 
 
14.1  
Regular Reviews

 
Each Purchaser and the Supplier will attend regular formal reviews.  The agenda
will include (without limitation) a review of:
 
(a)  
performance in last period, including comparing actual stock levels versus
expected;

 
(b)  
any pending supply problems and corrective actions;

 
(c)  
forecasts and business outlook for coming periods;

 
(d)  
stock levels, Stocking Policy, Safety Stock, Cumulative Lead Times, Delivery
Times, Lead Times, Procurement Times, and Supply Times;

 
(e)  
phase in and phase out intentions, End of Life Notices and any discontinuances
under clause 15, and any other end of life matters under clause 17.1;

 
(f)  
storage conditions;

 
(g)  
the full package multiples;

 
(h)  
discrete demand intentions;

 
(i)  
Supplier’s compliance with clause 22;

 
(j)  
quality standards and control procedures, and Supplier’s compliance with
Specifications and quality standards and control procedures;

 
(k)  
product cost projections for next twelve (12) months and cost down achievements
secured to date (including engineering initiatives);

 
(l)  
any change in control or ownership of Supplier;

 
(m)  
Supplier’s compliance with the Best Procurement Practice;

 
(n)  
the planning process and day to day relationship between the Supplier, Purchaser
and Aristocrat’s representatives and personnel (as applicable);

 
(o)  
minuted Contract Note variations; and

 
(p)  
KPIs, and Supplier’s compliance with KPIs.

 
 
14.2  
Frequency of Reviews

 
 
The frequency of the meetings will be once per quarter from signing this
Agreement and may, at each relevant Purchaser’s discretion, reduce to once per
six (6) months.

 
 
 
15.  
Discontinuance

 
 
 
15.1  
Cancellation of Contract Note, PO or PPO and Discontinuance of Products
generally

 
(a)  
In addition to the termination rights under clause 16  below, Aristocrat may
cancel any Contract Note, PO or PPO made under this Agreement between it and the
Supplier at any time by discontinuing all Products under that Contract Note, PO
or PPO respectively in accordance with this clause 15. On and from the effective
date of any such cancellation, the Supplier must stop work pursuant to the
Contract Note, PO or PPO (as applicable), except as otherwise directed by
Aristocrat in writing.

 
(b)  
Further, Aristocrat may discontinue any Product under a Contract Note, PO, PPO,
Stocking Policy or Safety Stock made under this Agreement between it and the
Supplier at any time by discontinuing that Product in accordance with this
clause 15.  In this event, the Contract Note, PO, PPO, Stocking Policy or Safety
Stock (as applicable) will continue for all other Products under that Contract
Note, PO, PPO, Stocking Policy or Safety Stock respectively, which are not
discontinued.

 
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
15.2  
Process for Discontinuing Products

 
(a)  
Where Aristocrat wishes to discontinue its use of any Product pursuant to clause
15.1, Aristocrat will use its reasonable endeavours to give to the Supplier the
greater of:

 
(i)  
twelve (12) weeks; and

 
(ii)  
the Lead Time required to manufacture the relevant Product,

 
unless a different period is specified by Aristocrat in writing, written notice
of discontinuation to allow stocks to be run down by the Supplier.  Where
Aristocrat discontinues use of any Product by issuing a notice under this clause
(a), the Supplier will make its best efforts to immediately redirect and cancel
supply, and to otherwise mitigate any loss the Supplier, Aristocrat and
Purchaser may suffer as a result of such discontinuance.
 
(b)  
If Aristocrat fails to issue a PO in relation to a Product, which is the subject
of a PPO which has previously been issued by the Purchaser, at least thirteen
(13) weeks after the due date specified in that PPO for that Product, the
Supplier:

 
(i)  
may issue a notice of intent to Aristocrat to supply the Product the subject of
that PPO by giving Aristocrat written notice at any time following such thirteen
(13) week period; and

 
(ii)  
unless Aristocrat issues a PO in relation to that Product within two (2) weeks
of receiving the notice in clause (i), must make its best efforts to immediately
redirect and cancel supply, and to otherwise mitigate any loss the Supplier,
Aristocrat and Purchaser may suffer as a result of the discontinuance of that
Product, during a period of fourteen (14) weeks following the issue of notice in
clause (i).

 
(c)  
Where the Supplier is able to prove to Aristocrat’s reasonable satisfaction
that, at the expiration of the notice period under clauses (a), or the
expiration of the fourteen (14) week period under clause (b)(ii), as applicable:

 
(i)  
the Supplier has quantities of the discontinued Product in various phases of
manufacture;

 
(ii)  
the Supplier is not reasonably able to apply those quantities against orders
from its other customers; and

 
(iii)  
the Supplier had complied with Best Procurement Practice in relation to that
Product, including that the amounts acquired and the Cumulative Lead Times in
which they were acquired were reasonable and prudent,

 
then the Supplier may request Aristocrat to purchase those quantities:
 
(iv)  
at the Product Price specified in the PO, in the event that discontinuance is
under a PO or Stocking Policy; or

 
(v)  
at the value of the Product specified in the PPO, multiplied by the Maximum
Liability Percentage for this Product, in the event that the discontinuation is
under a PPO or a Safety Stock requirement under this Agreement.

 
Where the Supplier makes such a request and the criteria listed in
(i)-(iii) above have been satisfied to Aristocrat’s reasonable satisfaction, the
Supplier must, at Aristocrat’s option, either:
 
(vi)  
deliver the Products in their current state of manufacture, and Aristocrat must
pay the Supplier its costs to date in relation to their manufacture, capped at
the applicable prices in clauses (iv) or (v) above (as applicable); or

 
(vii)  
complete the manufacture of those Products and deliver them to Aristocrat in a
finished state and Aristocrat must pay the Supplier for the Product at the
applicable price specified in clauses (iv) or (v) above (as applicable).

 
(d)  
Upon such delivery to Aristocrat, property, and risk of loss and damage, to
those Products will pass to Aristocrat.

 
(e)  
This clause 15.2 sets out the sole and exclusive remedies available to the
Supplier, and the maximum liability of Aristocrat or any Purchaser, in the event
of the cancellation of a Contract Note, PO or PPO or discontinuance of any
Product by a Purchaser, as set out in clauses 15.1 or 15.2.

 
 
-17-

--------------------------------------------------------------------------------

 
 
 
15.3  
Indent Parts Agreement

 
(a)  
Where, solely for the purposes of complying with obligations under this
Agreement, the Supplier enters into an arms length agreement with a third party
for the purchase of parts which are not used by the Supplier in the manufacture
of products for any of Supplier’s other customers (“Indent Parts Agreement”,
which for the avoidance of doubt may include (without limitations) Specified
Component Agreements), the Supplier must use its best efforts to include a
provision in that agreement to the effect that the Supplier may terminate that
agreement, and cancel all undelivered orders, at any time without cause and at
no cost on no more than seven (7) days’ notice.

 
(b)  
Where the Supplier has entered into an Indent Parts Agreement in relation to a
Product discontinued by the relevant Purchaser, the Supplier must use its best
efforts to immediately cancel any outstanding orders under that agreement.  

 
 
15.4  
No Liability

 
Except as provided in this clause 15, The Supplier is not entitled to any
prospective profits or any damages caused by any discontinuance of a Product or
cancellation of a Contract Note, PO or PPO by a Purchaser under this clause 15.
 
 
 
16.  
Termination

 
 
 
16.1  
Termination of this Agreement

 
(a)  
Without prejudice to any other right or remedy it may have, whether under this
Agreement, under statute or otherwise, Aristocrat may terminate this Agreement
by written notice to the Supplier if:

 
(i)  
the Supplier breaches any material obligation under this Agreement and/or any
Contract Note and the Supplier fails to remedy the breach to Aristocrat’s
satisfaction within thirty (30) days after notice in writing has been given to
the Supplier requiring such breach to be remedied; or

 
(ii)  
an Insolvency Event occurs in respect of the Supplier; or

 
(iii)  
all Contract Notes with the Supplier under this Agreement have terminated,
expired or been cancelled pursuant to this Agreement.

 
(b)  
Termination of this Agreement under this clause 16.1, clause 22.4 or 23.3 will
automatically terminate every Contract Note in existence at the time of
termination, unless otherwise specified by Aristocrat in the relevant notice.

 
 
16.2  
Termination of a Contract Note

 
Without prejudice to any other right or remedy it may have, whether under this
Agreement, under statute or otherwise (including, without limitation, the right
to cancel a Contract Note under clause 15), a Purchaser may terminate a Contract
Note between it and the Supplier by written notice to the Supplier if:
 
(a)  
the Supplier breaches any material obligation under this Agreement and/or any
Contract Note and:

 
(i)  
the breach is capable of being remedied and the Supplier fails to remedy the
breach to the relevant Purchaser’s satisfaction within thirty (30) days after
notice in writing has been given to the Supplier requiring such breach to be
remedied; or

 
(ii)  
the breach is not capable of being remedied; or

 
(b)  
an Insolvency Event occurs in respect of the Supplier.

 
The Supplier may terminate a Contract Note by written notice to the relevant
Purchaser if an Insolvency Event occurs in respect of that Purchaser.
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
16.3  
No Liability

 
 
REDACTED
 
 
16.4  
Survival

 
Termination of this Agreement or any Contract Note will not affect any
provisions of this Agreement or Contract Note which are intended to continue
after termination, and will also be without prejudice to any claim by either
party against the other party arising out of any breach or non-performance by
that party of any obligations assumed or imposed on that party under this
Agreement at any time prior to termination.
 
 
 
17.  
Continuity of Supply

 
 
 
17.1  
End of Life / Discontinuation notified by third party

 
 
If the Supplier becomes aware that any component of the Product that it supplies
to the Purchaser or Aristocrat under this Agreement, where such component is
supplied to the Supplier by a third party, will be coming to an end of life or
will be discontinued by the third party, Supplier must promptly, and no later
than 7 days after becoming aware of that situation, inform Aristocrat in
writing. Supplier must not otherwise discontinue any component of the Product
that it supplies under this Agreement directly to Aristocrat or Purchaser,
without the prior written consent of Aristocrat.
 
 
17.2  
Continuity of Supply

 
 
Supplier must maintain supply of each Product for the Term of the relevant
Contract Note under which that Product is supplied, as specified in the Contract
Note.  In the event that the Term of a Contract Note expires and the parties
have been negotiating in good faith to renew the Contract Note, then the current
terms and conditions will continue to apply during the negotiating period, until
any new Contract Note is executed by the parties.  After the expiry of the Term
of a Contract Note, either party may terminate the Contract Note by providing
three (3) months’ notice in writing to the other party, and upon the expiry of
the notice that Contract Note will end but without prejudice to any breach prior
to the date of expiry.  Where a Purchaser gives a notice terminating a Contract
Note under this clause 17.2 it takes effect as a cancellation of that Contract
Note and all Products under it under clause 15.1 and the Parties must comply
with clause 15.2.
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
17.3  
Appointment of Escrow Agent

 
(a)  
Where any items are listed in Item 10(“Escrow Items”) the Supplier must, within
twenty eight (28) days of the relevant Commencement Date, either:

 
(i)  
enter into an escrow agreement with a reputable escrow agent nominated by the
relevant Purchaser pursuant to the terms of this Agreement, on that escrow
agent’s standard terms, or such other terms agreed between the relevant
Purchaser and the Supplier in writing; or

 
(ii)  
lodge the Escrow Items with Aristocrat pursuant to the terms of this Agreement.

 
(b)  
If Supplier enters into an agreement with an escrow agent pursuant to clause
(a)(i), that agreement must allow the escrow agent to release to the relevant
Purchaser an Escrow Item pursuant to clause 17.6 on:

 
(i)  
Termination of this Agreement by Aristocrat pursuant to clauses 16.1a(i) or
16.2(a);

 
(ii)  
the occurrence of an Insolvency Event in respect of the Supplier; or

 
(iii)  
REDACTED

 
and must otherwise provide for Escrow Items to be returned to Supplier at the
expiration of the Term or any period by which the Term is extended pursuant to
clause 17.1.
 
(c)  
If Supplier opts to lodge the Escrow Items with Aristocrat pursuant to clause
(a)(ii), the parties agree that Aristocrat may release to Aristocrat an Escrow
Item pursuant to clause 17.6 immediately on:

 
(i)  
Termination of this Agreement by Aristocrat pursuant to clauses 16.1a(i) or
16.2(a);

 
(ii)  
the occurrence of an Insolvency Event in respect of the Supplier; or

 
(iii)  
REDACTED

 
and must provide for Escrow Items to be returned to Supplier (at Supplier’s
cost) at the expiration of the Term, or any period by which the Term is extended
pursuant to clause 17.1, or any period of time thereafter specified by
Aristocrat. Aristocrat further acknowledges and agrees to treat any such Escrow
Items lodged with Aristocrat as confidential, and not to disclose them to any
third parties without the Supplier’s prior written consent. This clause does not
prevent disclosures which are required by law or for the purpose of complying
with the requirements of a Gaming Authority. Where Aristocrat is required by law
to disclose the Escrow Items, it will use reasonable endeavours to: alert the
Supplier to that disclosure; and ensure that subsequent to the disclosure the
Escrow Items remain confidential. Supplier agrees that Aristocrat’s obligations
in relation to any Escrow Items lodged with Aristocrat under this Agreement are
limited to the provisions of this clause (c), and Supplier releases Aristocrat
from any further obligations, liabilities, damages or costs, in relation to any
such Escrow Items lodged with Aristocrat.
 
 
17.4  
Lodgement of Escrow Items

 
(a)  
The Supplier must lodge all Escrow Items with either the escrow agent or
Aristocrat (as specified in clause 17.3) within twenty eight (28) days of the
execution by the Supplier of the escrow agreement or this Agreement
respectively, as referred to in that clause.

 
(b)  
Where an Escrow Item is updated, modified or produced in a new version during
the term of the relevant Contract Note, the Supplier must lodge a copy of that
new version, together with all information and documentation (including
technical data, concepts, drawings, photographs, specifications, standards,
manuals, designs, reports, formulae, software, databases and software
documentation relating to the Products or processes or methods for fabricating
the Products) necessary or desirable for the purpose of manufacturing supporting
and maintaining, or instructing others to manufacture support and maintain, the
Products without any need for ongoing support, assistance or advice from the
Supplier or any third party, with the escrow agent or Aristocrat (as applicable)
within twenty eight (28) days of the creation of that version.

 
 
-20-

--------------------------------------------------------------------------------

 
 
 
17.5  
Warranty

 
 
The Supplier warrants that the Escrow Items will be kept fully up-to-date, will
truly and accurately reflect all modifications, amendments, updates, new
releases and levels relating to the Products, and is sufficient to enable
Aristocrat to itself manufacture, support and maintain the Products, or cause
others to manufacture, support and maintain the Products, without any need for
ongoing support, assistance or advice from the Supplier or any third party.

 
 
17.6  
Use of Escrow Items

 
 
Where any Escrow Item is released to a Purchaser as contemplated by clause 17.3,
the relevant Purchaser may make and authorise the making of any use of that item
reasonably required for the manufacture, sale, use subsequent to sale or
maintenance of a Product listed in Item 10 in relation to that Escrow Item and
solely for the purpose of performing the obligation that the Supplier would
otherwise have under a Contract Note or any extension pursuant to clause 17.1,
including:

 
(a)  
reproducing that item, and authorising a third party manufacturer to reproduce
that item;

 
(b)  
reverse engineering that item, or interfaces to or from that item;

 
(c)  
making use of and authorising a third party manufacturer to make use of all
information (including confidential information of the Supplier) contained or
described in that item only for the purpose of this clause 17.6; and

 
(d)  
disclosing that item, or the information contained in it, to a third party
manufacturer  who has agreed to keep that item or information secret.

 
REDACTED
 
 
17.7  
Grant of Licence

 
 
The Supplier grants the relevant Purchaser a perpetual, irrevocable, fully paid
licence to do the acts set out in clause 17.6 in relation to a Product at any
time after that Product is released to the relevant Purchaser.

 
 
17.8  
Costs

 
All costs relating to entry into and maintenance of the escrow agreement between
Supplier and escrow agent under clause 17.3(a)(i) will be borne by the Supplier.
 
 
 
18.  
Warranties

 
 
 
18.1  
Warranty of Conformance

 
 
The Supplier warrants that all Products at the time of delivery on Delivery Date
are, and at all times in the future will be, free from defects in design,
materials or workmanship and will be manufactured to fully comply with the
requirements set out in clause 9.1 (including, without limitation, the
Specifications).  This warranty is unaffected by a Purchaser’s: (a) acceptance
of delivery of a Product, (b) payment for a Product or an associated delivery;
(c) removal of a Product from a Storage Area or (d) right of inspection of a
Product.

 
 
This clause 18.1 does not apply to defects which apply to or affect only a
single item or small number of items (“Isolated Problem”).  In such a case,
Supplier’s obligation is to replace or repair the affected item at the relevant
Purchaser’s option.  That obligation continues for twenty four (24) months or
such other period as may be specified in Item 12 of the Contract Note, following
the transfer to the relevant Purchaser of title in the affected item.  Without
limiting what is meant by an Isolated Problem, any problem, issue or defect
which affects a batch of Products such that it fails to meet the quality
standards set out in Schedule 4 of the relevant Contract Note (including where
the problem manifests itself over a period of time) is not an Isolated Problem.

 
 
 
-21-

--------------------------------------------------------------------------------

 
 
18.2  
Warranty as to Title

 
 
In relation to all Products delivered to a Purchaser under this Agreement, the
Supplier warrants that:

 
(a)  
at the time of delivery on Delivery Date the Products are, and at all times in
the future will be, free from liens and encumbrances: and

 
(b)  
the Supplier has good title to the Products.

 
 
18.3  
Reliance

 
The Supplier acknowledges that the Products are purchased from the Supplier by
the relevant Purchaser in reliance on the warranties contained in clauses
18.1 and 18.2 above.
 
 
 
19.  
Indemnities

 
 
 
19.1  
Warranty Indemnity

 
 
The Supplier must indemnify and keep indemnified Aristocrat and each Purchaser
against any actions, losses, claims, costs, damages and expenses arising out of
any damage to property or persons arising, in tort, contract or otherwise, out
of or in connection with:

 
(a)  
a breach of the warranties contained in clauses 18.1, 18.2 and 19.2;

 
(b)  
any other breach of this Agreement or an act or omission of the Supplier or the
Supplier’s employees, agents or sub-contractors;

 
(c)  
any fraud or wilful misconduct committed by the Supplier, its employees or
representatives; or

 
(d)  
any claims in relation to the Products.

 
 
19.2  
IP Warranty and Indemnity

 
(a)  
Subject to clause (b), the Supplier warrants that:

 
(i)  
the sale of a Product by Aristocrat and each Purchaser to any person anywhere in
the world; and

 
(ii)  
use of a Product by the Purchaser, by any person to whom a Purchaser sells the
Products, or by any customer of such a person,

 
does not:
 
(iii)  
in relation to any Product other than a CMP supplied by the Supplier under this
Agreement (but for the avoidance of doubt, including (without limitation) any
Specified Component), infringe upon any patent, trade mark, copyright or any
other intellectual property right of any third person (including (without
limitation) in relation to the manufacture or assembly of, or the process or
mode of manufacturing or assembling, the Product); and

 
(iv)  
in relation to any CMP supplied by the Supplier under this Agreement, infringe
upon any patent, trade mark, copyright or any other intellectual property right
of any third person, in relation to the manufacture or assembly of, or the
process or mode of manufacturing or assembling, the Product.

 
(b)  
The Supplier holds Aristocrat and each Purchaser and any person acquiring a
Product from Aristocrat or a Purchaser harmless from any suit or judgment
entered against them on account of any infringement or breach of any of the
warranties contained in clause 19.2(a).  The Supplier agrees to pay all costs,
damages, fines and profits recoverable in any such action, whether arising in
tort, contract or otherwise.

 
(c)  
REDACTED

 
 
-22-

--------------------------------------------------------------------------------

 
 
 
19.3  
Exclusion and limitation of Aristocrat and Purchaser’s liability

 
 
Unless expressly indicated otherwise in this Agreement including, without
limitation, in clause 15, and to the extent permitted by law:
 
(a)  
Aristocrat and each Purchaser have no liability to make payment for claim,
damage, loss, cost, charge or expense suffered or incurred by the Supplier as a
result of or in connection with this Agreement or of any Product or order
provided under it regardless of whether such liability might otherwise arise in
contract, tort, for negligence, under law (to the maximum extent permitted) or
otherwise in respect of any indirect, consequential, special, punitive or other
loss, lost profits (actual or anticipated), lost opportunity, lost savings, lost
contract, business interruption or loss of data;

 
(b)  
without prejudice to the Supplier’s right to payment of any amount payable by
Aristocrat or Purchaser to the Supplier under clause 15, Aristocrat and/or each
Purchaser's liability to the Supplier in connection with this Agreement is
limited to the lesser of:

(i)  
the payments made by Aristocrat or relevant Purchaser (as applicable) under this
Agreement; and

 
(ii)  
$500,000 AUD; and

 
(c)  
a claim may only be made by the Supplier under this Agreement if the Supplier
gives Aristocrat written notice of the claim (including reasonable details of
the nature of the claim) within twelve (12) months from the cause of action.

 
19.4  
Grant of Licences

 
 
The Supplier grants the relevant Purchaser all licences necessary for the sale
or use (whether by the relevant Purchaser, or by any person to whom the relevant
Purchaser sells the Products, or any article incorporating the Products) of any
Products supplied to the relevant Purchaser pursuant to this Agreement. These
licences are perpetual and cannot be revoked.  The Supplier grants the relevant
Purchaser a right to:

 
(a)  
authorise and sub licence all rights reasonably incidental to the use of a
Product by a third party, or the lease or sale of a Product  to a third party;
and

 
(b)  
grant third parties to whom a Product is leased or sold the right to authorise
and sub licence all rights reasonably incidental to the use or lease of the
Product by the third party’s customers.

 
 
19.5  
Use of Documentation

 
The Supplier grants the relevant Purchaser an irrevocable, perpetual,
non-exclusive licence in respect of all documentation provided by the Supplier
in respect of the Product, and agrees the relevant Purchaser may use that
documentation (or any part thereof) in its own documentation for any products
that incorporate the Product.
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
 
 
20.  
Trade Marks

 
 
 
20.1  
Acknowledgement

 
The Supplier acknowledges that all intellectual property associated with the
Trade Marks is the property of a member of the Aristocrat Group.
 
 
20.2  
Licence

 
The relevant Purchaser licences the Supplier to use the Trade Marks limited to
the supply of the Product and associated services to Aristocrat under this
Agreement.  This licence afforded to the Supplier is personal to the Supplier
and is not saleable or transferable in any manner whatever.
 
 
20.3  
Limitation of Use

 
The Supplier will not use or permit the use of the Trade Marks, or any part of
them, or any depiction or representation which is substantially identical or
deceptively similar to them:
 
(a)  
as part of the trade name or corporate name of the Supplier or of any other
person; or

 
(b)  
in connection with any products or services other than the Product,

 
without the prior written approval of the relevant Purchaser.
 
 
20.4  
Use of Trade Marks

 
The Supplier will:
 
(a)  
use the Trade Marks precisely as advised by the relevant Purchaser from time to
time; and

 
(b)  
forthwith give effect to and observe any reasonable direction given by the
relevant Purchaser as to the size and representation of the Trade Marks and the
manner of their depiction.

 
 
20.5  
No Use After Termination

 
Save as provided in this Agreement:
 
(a)  
the right of the Supplier to use the Trade Marks will terminate with this
Agreement; and

 
(b)  
following termination of this Agreement, the Supplier will not at any time
thereafter use the Trade Marks in the form licensed, or otherwise any mark,
name, label or logo confusingly similar to the Trade Marks.

 
 
 
21.  
Confidential Information and Intellectual Property

 
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
21.1  
Obligation of Confidentiality

 
 
The Supplier must treat all specifications, engineering and other data,
software, drawings, blueprints and other documents, in tangible or
electromagnetic forms provided by Aristocrat and each Purchaser (or any third
party at the request of Aristocrat or a Purchaser) and all information otherwise
disclosed by Aristocrat or a Purchaser to the Supplier (the Aristocrat
“Information”) as highly confidential.  Aristocrat and each Purchaser must treat
all information disclosed by Supplier (the Supplier “Information”) as
confidential.  The Supplier must, in respect of the Aristocrat Information and
Aristocrat and each Purchaser must, in respect of the Supplier Information:

 
(a)  
not use or copy the Information for any purpose other than the fulfilment of
this Agreement;

 
(b)  
not disclose the Information to any other person without the prior written
consent of Aristocrat or the relevant Purchaser (in the case of intended
disclosure by Supplier of Aristocrat Information), or without the prior written
consent of the Supplier (in the case of intended disclosure by Aristocrat or a
Purchaser of Supplier Information);

 
(c)  
on completion of the delivery of the Products, return the Information (including
all copies) to Aristocrat or the relevant Purchaser (in the case of Aristocrat
Information held by the Supplier), or to the Supplier (in the case of Supplier
Information held by Aristocrat or a Purchaser; and

 
(d)  
return the Information on demand by Aristocrat or the relevant Purchaser (in the
case of the Supplier holding Aristocrat Information) or the Supplier (in the
case of Aristocrat or a Purchaser holding Supplier Information).

 
A party to this Agreement or to a Contract Note may disclose the Information of
another party to a third party to the extent necessary to fulfil the party’s
obligations under this Agreement or the Contract Note respectively if the third
party has agreed in writing to keep the Information confidential on terms
substantially similar to those by which the party is bound in this clause
21.1.  Where such a disclosure takes place, the party making the disclosure will
be liable for breach under this clause 21.1 as if the actions of the third party
are treated as the actions of the party making the disclosure.  This clause
21.1 does not prevent disclosures which are required by law or for the purposes
of complying with the requirements of a Gaming Authority.  Where a party to this
Agreement or to a Contract Note is required by law to disclose the Information
of another party, it will use reasonable endeavours to: alert the other party
prior to that disclosure; and ensure that subsequent to the disclosure the
Information remains confidential.
 
 
21.2  
Ownership of Intellectual Property

 
 
Aristocrat or the relevant Purchaser (as is applicable) shall retain title to
any intellectual property rights (which shall include all statutory or common
law copyright, trademark, patent, design or circuit layout rights) arising out
of or in connection with any specifications, drawings, designs, or layouts in
any tangible or electromagnetic forms which are given or otherwise disclosed to
the Supplier in relation to this Agreement.  All intellectual property rights in
any changes, modifications or adaptations (including but not limited to those
made by the Supplier) of any such material vest on creation in Aristocrat or the
relevant Purchaser (as is applicable).  All intellectual property rights in
relation to any improvement, modification or enhancement which Aristocrat or the
relevant Purchaser (as is applicable) may perform in relation to the Products
vests in Aristocrat or the relevant Purchaser (as is applicable) on the creation
of that intellectual property. The Supplier shall have a royalty-free,
non-exclusive licence to use such improvements, modifications or enhancements
for the purpose of performing its obligations under this Agreement.

 
 
 
22.  
Gaming Authority Requirements

 
 
 
22.1  
Acknowledgement

 
The Supplier acknowledges that the Aristocrat Group is subject to various
regulations imposed by government gaming authorities, government or governmental
bodies, agencies or authorities of any kind anywhere in the world  in relation
to the manufacture, distribution, marketing and sale of gaming machines, or
gaming, wagering, lotteries or similar activities, or the business activities of
a party to this Agreement (including, without limitation, the Nevada Gaming
Commission, in accordance with Nevada Revised Statute 463.167) (Gaming
Authorities).  The Aristocrat Group, as part of the regulations imposed upon it,
is obliged to conduct its affairs in a manner which is both ethical and in
accordance with the regulations imposed by the Gaming Authorities. A member of
the Aristocrat Group may be required to disclose details of its dealings in
relation to the supply of parts and components for use in its gaming
machines.  The Supplier must fully cooperate with a member of the Aristocrat
Group and, at a member’s request, with any Gaming Authority in relation to any
information requested or otherwise required to be disclosed to a Gaming
Authority.  The Supplier must, on request from a member of the Aristocrat Group,
provide that member with copies of all documents and other information in the
possession, custody or control of the Supplier that would be reasonably relevant
to any inquiry made of a member of the Aristocrat Group by a Gaming
Authority.  Where the Supplier notifies the relevant member of the Aristocrat
Group that the information is commercially sensitive to the Supplier, that
member will use its best endeavours to ensure that such information is disclosed
subject to an obligation of confidentiality and non-disclosure.
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
 
22.2  
Provision of Assistance

 
 
The Supplier must promptly provide all reasonable assistance to member of the
Aristocrat Group to enable that member to obtain any approvals required to be
obtained from any Gaming Authority in relation to the manufacture, distribution
or sale of any of the Aristocrat Group’s gaming machines or other products in
any jurisdiction.  The relevant member of the Aristocrat Group will meet the
Supplier’s reasonable expenses in complying with this clause.

 
 
22.3  
Supplier Not to Jeopardise Licences

 
 
The Supplier must not do anything which the Supplier has reason to believe, or
which a member of the Aristocrat Group has notified the Supplier, may jeopardise
any eligibility of a member of the Aristocrat Group to hold any licence in
relation to electronic gaming machines, including licences held by a member of
the Aristocrat Group and licences granted by a Gaming Authority.

 
 
22.4  
Termination

 
 
REDACTED
 
 
 
23.  
Decision Analysis

 
 
 
23.1  
Operation of this Clause

 
 
If Aristocrat, on or before signing this Agreement, states to the Supplier that
this Agreement is subject to the Supplier successfully passing Decision
Analysis, this clause 23 will have operation and effect.  Aristocrat may decide
the criteria and process used in the Decision Analysis in its absolute
discretion.

 
 
23.2  
Condition Subsequent

 
A condition subsequent of this Agreement is the Supplier being successfully
selected as a supplier of products to Aristocrat through the Decision Analysis
process.
 
 
23.3  
Failure of Condition Subsequent

 
If the Supplier fails to satisfy the condition subsequent in clause 23.2 then
this Agreement and all Contract Notes will terminate three months after
notification in writing by Aristocrat to the Supplier of the Supplier’s failure
to satisfy the condition subsequent.
 
 
-26-

--------------------------------------------------------------------------------

 
 
 
24.  
General

 
 
 
24.1  
No Assignment

 
The Supplier must not assign, sub-contract or transfer (in any way whatsoever)
to a third party any of its rights or obligations under this Agreement or a
Contract Note without the prior written consent of Aristocrat (in the case of
this Agreement) or the relevant Purchaser (in the case of a Contract
Note).  Aristocrat or the relevant Purchaser may grant or withhold its consent
in its absolute discretion.
 
 
24.2  
Non-waiver, No Variation

 
(a)  
Failure of a Purchaser to insist upon strict performance of any of this
Agreement or any Contract Note is not a waiver of any rights or remedies that
Purchaser has, and is not a waiver of any subsequent default.  The shipping or
receiving of any article under this Agreement is not a waiver of any rights for
any prior failure by the Supplier to comply with any of the provisions of this
Agreement.

 
(b)  
This Agreement may not be amended, supplemented, modified or rescinded except in
writing executed by both parties.

 
(c)  
The Contract Notes may not be amended, supplemented, modified or rescinded
except as approved Aristocrat or Purchaser in writing, and as minuted in any
review meetings under clause 14.

 
 
24.3  
Force Majeure

 
No Party is liable to another Party for default or delay in performing its
obligations under this Agreement caused by any occurrence beyond its reasonable
control (force majeure event) including, without limitation, fires, strikes or
industrial disturbances of the workforce of a third party, riots, wars, acts of
God, Government order or regulation, storm, tempest or epidemics.  A Party
affected by a force majeure event must: notify the other Party of the occurrence
of the event; discuss with the other Party options for remedial action; use its
reasonable efforts to mitigate the effects of the event; and immediately
continue the performance of its obligations once circumstances permit.  If
because of the occurrence of a force majeur event a Party fails to perform an
obligation under this Agreement or a Contract Note for a period of at thirty
(30) days or more, the other Party may terminate this Agreement or that Contract
Note respectively by notice in writing given prior to the performance of the
obligation.
 
 
24.4  
Governing Law

 
Unless stated to the contrary in Item 11, this Agreement will be governed by and
construed in accordance with the laws of New South Wales, Australia.
 
 
24.5  
Disputes

 
Any dispute arising out of or relating to this Agreement must first be discussed
by the relevant Parties and failing agreement or settlement, must be the subject
of mediation, administered by the Australian Commercial Disputes Centre (ACDC)
conducted and held in accordance with the Rules of ACDC in force at the date of
the dispute.  In the event of the dispute not having been resolved within twenty
eight (28) days (or such other period as agreed in writing by the Supplier and
the relevant Purchaser) after the appointment of the mediator, either the
Supplier or the relevant Purchaser may refer the dispute to the courts to be
determined in accordance with and subject to the laws of the State of New South
Wales, Australia (unless stated to the contrary in Error! Reference source not
found.).  All mediation meetings and proceedings must be held in Sydney, unless
otherwise agreed in writing by the Parties.  Any legal proceedings in relation
to this Agreement must be taken in a court of the State of New South Wales,
Australia (unless stated to the contrary in Item 11).
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
24.6  
Notices

 
Any notices required pursuant to this Agreement must be in writing addressed to
the Parties at the address specified in the relevant Contract Note (or at such
other address as may be provided in writing for the purpose) and once given or
made shall be deemed to be duly given or made:
 
(a)  
in case of a letter, at the expiry of three days after the time of posting by
pre-paid ordinary post, or at the time of actual receipt by the addressee,
whichever occurs first;

 
(b)  
in the case of email, when successfully sent;

 
(c)  
in the case of facsimile, when successfully sent; and

 
(d)  
in the case of personal delivery, when delivered.

 
 
24.7  
Severability

 
If any provision of this Agreement is invalid and does not go to the essence of
this Agreement, all other provisions which are self-sustaining and capable of
separate enforcement shall continue to be valid and enforceable in accordance
with the terms.
 
 
24.8  
Entire Agreement

 
(a)  
This Agreement, and every document that is attached to or incorporated by
reference into them, forms the entire agreement between the Supplier and a
Purchaser.  This Agreement supersedes any prior agreements between the Supplier
and a Purchaser in relation to its subject matter.

 
(b)  
This Agreement overrides all other terms and conditions which may be contained
in any terms specified by Supplier.

 
 
24.9  
UN Convention

 
 
The United Nations (UN) Convention on Contracts for the International Sale of
Goods (also known as the Vienna Convention) does not apply to this Agreement.

 
 
-28-

--------------------------------------------------------------------------------

 
 
 

 
-29-

--------------------------------------------------------------------------------

 

 
 
 
 
 
ATTACHMENT A
 
CONTRACT NOTE
 
 
 
Introduction
 
The Purchaser has agreed to purchase and the Supplier has agreed to supply, the
Product detailed herein.  The terms and conditions set out in the supply
agreement as agreed between Aristocrat Technologies Australia Pty Limited and
the Supplier dated 14th September 2010 (“Master Supply Agreement”) and the terms
and conditions set out in this Contract Note apply to the supply of this
Product.  Unless otherwise specified, terms used in this Contract Note have the
same meaning as defined in the Supply Agreement.
 
Agreement
 
The parties have read, understood and agree to the terms and conditions in the
Master Supply Agreement and the following Contract Note.
 
 
 
Executed by
 
Signed for and on behalf of [insert purchaser] by:
/s/ Jack McMahon
 
Signed for and on behalf of the Supplier by:
/s/ James F. Brace
Signature of Authorised Signatory
Jack McMahon 27/10/10
 
Signature of Authorised Signatory
James F. Brace
Name of Authorised Signatory
 
Name of Authorised Signatory

 
 

 
-30-

--------------------------------------------------------------------------------

 

CONTRACT NOTE
 
Schedule 1 (Note Details)
 
 
REDACTED

Printed: 8 March 2011
 
 
-31-

--------------------------------------------------------------------------------

 

Item 5 - Product Information
 
REDACTED
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Printed: 8 March 2011
 
 
-32-

--------------------------------------------------------------------------------

 

Item 6 - Product lead times and Stocking Policy
 
REDACTED
 
 
 
 
 
 
 
 
 
 
 

 
-33-

--------------------------------------------------------------------------------

 

Table 6.1 - Cumulative Lead Time, Supply Time and Stocking Policy value
 
REDACTED
 
 
 

 
-34-

--------------------------------------------------------------------------------

 

Table 6.2 - Stocking Policy
 
REDACTED
 
 
 

 
-35-

--------------------------------------------------------------------------------

 

Item 10 Escrow Items
 
 
REDACTED

 
 
 
 
 
 
 
 

 
-36-

--------------------------------------------------------------------------------

 

CONTRACT NOTE
 
Schedule 2 – Packaging
 
REDACTED

 
 
 
 
 
 
 

 
-37-

--------------------------------------------------------------------------------

 

CONTRACT NOTE
 
Schedule 3 – Training and Support
 
REDACTED

 
 
 
 

 
-38-

--------------------------------------------------------------------------------

 

CONTRACT NOTE
 
Schedule 4 – Quality/Standards/Specifications
 
REDACTED

 
-39-

--------------------------------------------------------------------------------

 

 
 
CONTRACT NOTE
 
Schedule 5 – Supplier performance management process
 
REDACTED
 
 
 
 
 
 
-40-

--------------------------------------------------------------------------------

 
 
 
 
 
 
CONTRACT NOTE
 
Schedule 6 – Key Performance Indicators (KPIs)
 
 
REDACTED
 
 

 
-41-

--------------------------------------------------------------------------------

 
